         Case 1:18-cv-02921-JMF Document 440 Filed 10/29/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 STATE OF NEW YORK, et al.,

                     Plaintiffs,


           v.                                                     No. 1:18-cv-2921 (JMF)

 UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,

                     Defendants.



            NOTICE OF APPEARANCE AND REQUEST FOR ELECTRONIC
                            NOTIFICATIONON


TO:    Clerk of Court
       United States District Court
       Southern District of New York

       The undersigned attorney respectfully requests the Clerk to note her appearance and to add

her as a Filing User to whom Notices of Electronic Filing will be transmitted in this case.

Dated: October 29, 2018                        Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               BRETT A. SHUMATE
                                               Deputy Assistant Attorney General

                                               /s/Alice Shih LaCour____
                                               ALICE SHIH LACOUR
                                               Counsel and Senior Advisor
                                               United States Department of Justice
                                               Civil Division
                                               P.O. Box 883
                                               Washington, DC 20044

                                                  1
Case 1:18-cv-02921-JMF Document 440 Filed 10/29/18 Page 2 of 2



                            Tel.: (202) 514-3180
                            Email: alice.s.lacour@usdoj.gov




                               2
